Case 3:18-cv-16667-FLW-LHG Document 11 Filed 06/17/19 Page 1 of 2 PageID: 120



Patrick J. Cerillo, Esq.
Patrick J. Cerillo, LLC
4 Walter E. Foran Blvd., Suite 402
Flemington, NJ 08822
Attorney ID No. 01481-1980
T: (908) 284-0997
F: (908) 284-0915
pjcerillolaw@comcast.net
Attorneys for Plaintiff

                   UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


 MALIBU MEDIA, LLC,
                                            Case No. 3:18-cv-16667-FLW-LHG
                   Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 71.59.67.248,

                   Defendant.


   PLAINTIFF’S RESPONSE/NON-OBJECTION TO DEFENDANT’S
  MOTION TO PROCEED ANONYMOUSLY AND FOR A PROTECTIVE
                         ORDER

      Plaintiff, Malibu Media, LLC (“Plaintiff”), by and through undersigned

counsel files this Response/Non-Objection to Defendant’s Motion to Proceed

Anonymously and for a Protective Order [CM/ECF 10]. Plaintiff does not object to

the entry of a limited protective order proposed by Defendant, which grants leave

for the Defendant to litigate anonymously through discovery.
Case 3:18-cv-16667-FLW-LHG Document 11 Filed 06/17/19 Page 2 of 2 PageID: 121



      Plaintiff has no objection to Defendant proceeding anonymously through

discovery. In fact, Plaintiff never objects when a Defendant wishes to proceed

anonymously through discovery.

      Therefore, Plaintiff does not oppose this Honorable Court entering the

protective order proposed by Defendant at CM/ECF 10-4, which allows the

Defendant to proceed anonymously only through discovery.

      Dated: June 17, 2019                   Respectfully submitted,

                                             By:   /s/ Patrick J. Cerillo
                                                   Patrick J. Cerillo, Esq.
                                                   Patrick J. Cerillo, LLC
                                                   4 Walter E. Foran Blvd.,
                                                   Suite 402
                                                   Flemington, NJ 08822
                                                   Attorney ID No. 01481-1980
                                                   T: (908) 284-0997
                                                   F: (908) 284-0915
                                                   pjcerillolaw@comcast.net
                                                   Attorneys for Plaintiff


                         CERTIFICATE OF SERVICE

       I hereby certify that on June 17, 2019, I electronically filed the foregoing
document with the Clerk of the Court using CM/ECF and that service was perfected
on all counsel of record and interested parties through this system.

                                                   By: /s/ Patrick J. Cerillo




                                         2
